         Case 1:19-cr-00561-LAP Document 197 Filed 11/02/20 Page 1 of 5




                                                                                             CLDC
                                                                                1430 Willamette St. #359
                                                                                      Eugene, OR 97401
                                                                 Phone: 541-687-9180 Fax: 541.804.7391
                                                              E-Mail: lregan@cldc.org Web: www.cldc.org


November 2, 2020
VIA ECF
Honorable Loretta A. Preska
U.S. District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

       RE:     United States v. Steven Donziger, No. 19-CR-561 (LAP); 11-CIV-691 (LAK)

Dear Judge Preska:

On behalf of Mr. Donziger, we continue to object to being forced to choose between an
unconstitutional online criminal trial and an unsafe, potentially deadly trial where our witnesses
and ourselves would be forced to put their health in danger IF they were even able to fly to New
York to testify in person (NY quarantine rules change and become more strict this Wednesday).
The COVID-19 global pandemic continues to surge around the world and especially within the
United States—with more cases and hospitalizations then ever before.
Both sides have extensively and repeatedly briefed the issue of the extraordinary nature of
forcing Mr. Donziger to be relegated to a remote trial with remote, online testimony in a criminal
case where the he does not consent and loses the right of actual confrontation and the fact-finder
loses the ability to make a full observation of the demeanor of the witness.
While this Court has further revealed its hand prior to hearing evidence by characterizing Mr.
Donziger’s legitimate efforts to fight for a fair trial as “machinations,” the October 28, 2020
ruling appears to recognize one essential fact: Between the legal requirements of remote
witnesses, and the restrictions imposed by the pandemic, the Rule 15 requirements for video
testimony are impossible to implement given the enforcement of perjury prohibitions in a foreign
jurisdiction, combined with the closure of all American Embassies in the countries where Mr.
Donziger intends to call witnesses. Dkt 196. The order also recognized that the process presents
particular and likely insurmountable challenges given the demand by the private prosecutor that
all defense witnesses be pre-cleared so they meet the “materiality” standard.

To get around this, the Court has created a protocol that creates yet another problem that makes it
impossible to conduct the trial in the age of COVID in a manner consistent with the Constitution.
This Court abandoned the materiality showing, and has ordered counsel to propose procedures
for the taking of testimony that supposedly prevent the witnesses from being coached in their
answers — a preposterous and even discriminatory presumption, as it appears mostly to apply to
the people of Ecuador who won the historic pollution judgment against Chevron that has been
upheld by multiple Ecuadorian courts including the Ecuadorian Supreme Court. In so doing, this


                                                 1
           Case 1:19-cr-00561-LAP Document 197 Filed 11/02/20 Page 2 of 5


Court departs from the long-established legal requirements laid down by the courts in Banki and
Bush but does nothing to address the problem that led to those requirements: unsworn video
testimony is simply less reliable as a matter of law, as has been confirmed repeatedly by the
Supreme Court, Justice Scalia himself, this Circuit, and common sense. To put it plainly, under
the Court’s supposed protocol, the defense witnesses are second-class witnesses whose
statements, no matter how compelling, begin at a substantial if not legally fatal disadvantage.

In the Banki and Bush cases, the district courts found that in the absence of some ability to hold
witnesses accountable for perjury (which always happen in normal-course trials where witnesses
appear), their testimony simply cannot be trusted. That is, they were legally incompetent to
testify. Since Mr. Donziger’s witnesses cannot get to court because of COVID, they are
essentially blocked from testifying and Mr. Donziger is being stripped of his right to mount a
defense.

This Court’s willingness to overlook this fundamental issue with video testimony is extremely
problematic. To rule such unsworn testimony can happen is not a concession to the defense; to
the contrary, it is an attack on the defense because the court knows that testimony will never be
credited (or perhaps the court should acknowledge it has predetermined the outcome of this
“trial” and does not require any evidence or testimony at all).

Again, this ruling strips Mr. Donziger of his right to a fair trial because of the COVID crisis
which he had no control over. The Court has not declaimed any reliance on unsworn status in
evaluating the credibility of Mr. Donziger’s witnesses. To the contrary, this Court’s October 22,
2020 decision made it clear that, because this is to be a bench trial, it would allow such
“questionable” testimony—but strongly suggested this was a far different issue than crediting it.
Creating an “unsworn but admissible” exception for the Donziger case is nothing more than an
attempt to provide the appearance of a fair trial, while denying the substance of a fair trial.1

Under the formulation of this court and the Seward & Kissel prosecutors, defense witnesses will
begin with two strikes against their credibility — the lack of an oath and the lack of in person
examination--through no fault of their own or of the defense.

An additional fair-trial problem was noted by Judge Keenan in United States v. Banki, 2010 WL
1063452 (S.D.N.Y. 2010):

         As a secondary concern, since the witnesses are essentially free to say anything without
         reprisal, the Government’s ability to cross-examine them in person and to directly
         observe the witnesses’ demeanor, body language, and interactions in order to gauge the
         truth of their statements becomes especially important. However, it is widely
         acknowledged that “[t]he simple truth is that confrontation through a video monitor is not
         the same as physical face-to face confrontation.” United States v. Yates, 438 F.3d 1307,

1
  Nor has the private prosecutor committed to forswearing such arguments. Rather than try to protect the public
interest by working to protect Mr. Donziger's rights, as is her ethical obligation, Ms. Glavin has taken the lead in
proposing “solutions” for the defense that are not solutions at all but essentially tilt the playing field in her favor by
precluding Mr. Donziger from exercising his right to call his witnesses who live in other countries, all of whom are
willing to come to court voluntarily but for the pandemic. Indeed, the private prosecutor repeatedly has argued that
these witnesses should not be permitted to testify unless they comply with pre-pandemic requirements that are
impossible during the pandemic. This position flouts DOJ guidance and ABA guidance for pandemic-era trials.


                                                            2
             Case 1:19-cr-00561-LAP Document 197 Filed 11/02/20 Page 3 of 5


        1315 (11th Cir.2006); see also Gigante, 166 F.3d at 81 {“There may well be intangible
        elements of the ordeal of testifying in a courtroom that are reduced or even eliminated by
        remote testimony.”) The ineffective oath, coupled with the lack of opportunity for in-
        person cross-examination and observation, makes it extremely difficult to assess the
        reliability of the proposed witnesses’ testimony.
Id. at *3.

In its prior opposition papers, the private Chevron-linked prosecutor (who refers to herself as the
“United States”) cited a tiny mélange of fact-intensive cases, arguing that denial of in-person
witnesses would not violate Mr. Donziger’s rights. In fact, all the cases cited by the Seward
prosecutor are wildly inapposite or mis-interpreted in ways that distort their meaning to try to
help bail her team out of a totally untenable position. In United States v. Greco, 298 F.2d 247 (2d
Cir. 1962), the defendant did not name his witnesses, did not seek to bring them to the United
States, nor did he move to take their testimony abroad — conditions absent in the current case
where Mr. Donziger has named his witnesses, has sought to bring them here, and has received
their assurance they will travel when health conditions due to a global pandemic permit.2 We
have named our witnesses and we have sought them. Indeed, we want to bring them into the
United States,3 and would normally facilitate their travel, just not in the midst of a global
pandemic.

In United States v. Epskamp, 15-2028-cr, 2016 U.S. App. LEXIS 14472 (2d Cir., Aug. 5,
2016)(Summary Order),4 the Second Circuit found no violation of the defendant’s Fifth and
Sixth Amendment rights when the government refused to secure the attendance of a purported
defense witness who was incarcerated abroad. Again, this is inapplicable to the current situation.
The Second Circuit ruled that the defendant had “likely forfeited or waived this issue” by going
forward with the trial without any guarantee that he would be able to call his witness. That, of
course, is precisely what the defense is trying to avoid. Next, the Second Circuit ruled that the
government did not have the power to compel the witness to appear, so there was no Compulsory
Process Clause violation. In Mr. Donziger’s case, by contrast, the witnesses will appear


2
  The defense did not move to take their testimony abroad due to the conditions of the pandemic. Not even the
prosecution has suggested that it would be willing to travel to three continents, in various nations where the deadly
infection rate is increasing.

3
  The prosecution’s footnote attacks on Luis Yanza are tiresome and they echo Chevron’s attempts to demonize the
Ecuadorian leaders who have held it accountable for its “Amazon Chernobyl” disaster in Ecuador . Mr. Yanza is a
distinguished environmental rights lawyer who has devoted his life to advocating for indigenous people have been
victimized by the fossil fuel industry and its legions of lawyers, death squads, and thugs In 2008 he was awarded the
prestigious Goldman Prize for that work. See, THE GOLDMAN ENVIRONMENTAL PRIZE,
https://www.goldmanprize.org/recipient/pablo-fajardo-mendoza-luis-yanza/ (last accessed Oct. 28, 2020). The U.S.
Courts had no jurisdiction over Mr. Yanza nor over the environmental human rights judgment that was secured by
the Ecuadorians on Ecuadorian land, and by the highest courts in Ecuador with jurisdiction over the harms caused
by profiteering oil and gas corporations like Chevron and Texaco. Mr. Yanza elected not to appear in what became
the decade-long efforts by Chevron to use the American courts (which it previously disdained until it lost) to undo
valid Ecuadorian judgements speaks to his prescience. Mr. Yanza ethically chose to continue to pursue
environmental work in his country rather than entangle himself in an endless U.S. legal battle against a multinational
corporation claimant, with an endless budget and unlimited legal resources and power to usurp normal systems of
democracy including the judiciary.

4
    The prosecution’s citation to Epskamp omitted the notation “summary order” as required by Local Rule 32.1.1. .


                                                          3
         Case 1:19-cr-00561-LAP Document 197 Filed 11/02/20 Page 4 of 5


voluntarily and the defendant begs no favors of the prosecution. Lastly, the Second Circuit noted
that the district court “expended significant effort attempting to accommodate Epskamp’s request
that his witness be deposed—a request withdrawn by Epskamp on the eve of the deposition—and
allowed to testify remotely.” By contrast, all parties appear to recognize that the pandemic
conditions make Rule 15 travel abroad impractical if not impossible. And the defense does not
ask this Court to expend any effort on its behalf, outside of adjourning this case to a time when a
trial can be had safely and fairly.

Finally, this Court quoted language from United States v. Saipov, 412 F. Supp. 3d 295 (S.D.N.Y.
2019) suggesting that video-testimony is a common and non-extradordinary means of taking
testimony in federal criminal prosecutions. This is wholly misleading — Saipov was a terrorism
case involving the State Department and all sorts of complicated issues related to witness
testimony not present in this case. The case at bar is significantly distinct in that all witnesses are
available and willing to travel to trial voluntarily just as several of them did for Mr. Donziger’s
bar hearing in New York in September 2019 prior to the global pandemic.

Nonetheless, the Court has ordered Mr. Donziger to propose online video testimony protocols.
Since no criminal defendant has ever been forced to do so, and the American Bar Associations
strongly opposes trial testimony via online platforms, there are no standard guidelines in place.
Mr. Donziger should not be expected to solve problems created by the court's unreasonable
refusal to adjourn the trial until it can be held consistent with the Constitution. Mr. Donziger
does not consent to video testimony.
Draft Video Protocols Opposed by Defense:
        A witness who is required to provide trial testimony remotely and online should follow
the following guidelines:
       1. To the extent possible, please choose a location that can provide you with the best and
most consistent internet access.
        2. To the extent possible, please choose a location that can provide you quiet and
solitude so that you will not be interrupted or distracted while testifying.
       3. If possible, choose a location where you can be alone. If you need an interpreter, that
person may be present while you testify.
       4. Even though you are not in a courtoom, the Judge is requiring you to testify as if you
were in court. You will take an oath to tell the truth, your testimony will be recorded and will
become part of the official court record for this case. The private prosecutor may ask you
questions, and the defense attorney for Mr. Donziger may ask you questions.
       5. Once you are done testifying, the Judge will thank you and you are free to disconnect
and your “court session” will be complete.
Under any traditional balancing test, an adjournment must be granted. Most of the prosecution’s
witnesses are all highly-compensated members of the Chevron’s legal team—presumably they
can appear whenever Chevron whistles. The other evidence is documentary. The private
prosecution suffers no prejudice from an adjournment. Additionally, the civil contempt order
underlying the criminal charges is highly relevant, has had oral argument, and is currently
pending a Second Circuit decision.


                                                  4
           Case 1:19-cr-00561-LAP Document 197 Filed 11/02/20 Page 5 of 5



The only solution consistent with both a safe and fair trial is to adjourn the trial until counsel is
available in person, has sufficient time to prepare, and the pandemic subsides to such a degree
that most witnesses, all defense lawyers, and Mr. Donziger himself can attend court without
risking their lives. Most courts around the country are addressing the unknown nature of this
pandemic by scheduling regular status hearings to address the current COVID circumstances,
and if permitting, to work with attorneys to schedule safe trial dates in the subsequent months (in
my personal experience, even my in custody federal case in Colorado has been adjourned until a
subsequent status hearing at the end of January; out of custody federal cases in Iowa and
California have been adjourned to a status hearing in March, 2021). In the alternative, a new
trial date of January 21, 2020, is amenable to defense counsel—although the medical experts
concur that the virus will likely continue to surge throughout the winter as people are driven
indoors where spread is increased. This Court has adduced no reason why this trial of petty
offenses must go forward5, beyond a generalized concern for moving things along, and its own
irritation at Mr. Donziger and his legal team which is entirely inappropriate for a neutral fact
finder.

Sincerely,

/s/ Lauren C. Regan (electronic signature)
Lauren C. Regan, OSB#970878
Attorney at Law
Civil Liberties Defense Center
1430 Willamette St. #359
Eugene, OR 97401
lregan@cldc.org




5
  This Court’s obsession with driving Mr. Donziger to trial without a jury or lawyers becomes even more evident by
examining the legal basis it cited when setting the November 3, 2020 trial date—18 U.S.C. Sec. 3161. Contrary to
this Court’s statements, the Speedy Trial Act of 1974 creates no requirement that 70 days is a necessary period of
time for new counsel to prepare for trial. Counsel is unaware of any trial in the SDNY or any other district in the
United States that actually commenced within 70 days of a defendant’s first appearance. Moreover, given the
Court’s two sua sponte adjournments (one due to “oversight” and the most recent without any stated basis), the trial
date is unmoored from even that tenuous tether.


                                                         5
